En Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En el día de la lectura de la acusación contra el acusado . formuló éste una excepción perentoria alegando que la acu-sación era defectuosa por varias razones y como último fun-damento alegó que dicha acusación examinada desde cual-*388quier punto de vista, era insuficiente puesto que no fué pre-sentada por un Gran Jurado de acuerdo con la Ley No. 58, aprobada en junio 18, 1919, leyes de ese año, página 302-, la cual prescribe que todos los delitos graves (felonies), de-berán ser perseguidos mediante acusación del Gran Jurado. La corte desestimó la excepción perentoria y el acusado ha solicitado un auto de certiorari.
Durante la vista el fiscal de esta corte compareció y ad-mitió que si bien los Lechos alegados en la acusación tuvie-ron lugar antes de la aprobación de la Ley No. 58, sin embargo, como el derecho a la presentación por un Gran Ju-rado era cuestión de procedimiento, debe darse a la ley efecto retroactivo a fin de que sea aplicable a cualquier delito co-metido con anterioridad a su aprobación. Leyes retroacti-vas son aquellas que tienen presente o afectan a un acto ejecutado o a un derecho adquirido antes de su vigencia 3r generalmente sólo están fuera de las facultades de una Le-' gislatura cuando privarían a una persona de un derecho subs-tancial. 12 C. J. página 1084 y siguientes. Cuando una ley meramente afecta al procedimiento y no priva al acusado de ningún derecho substancial y no puede ser considerada ex post facto, como se emplea dicha frase, tal ley puede te-ner un efecto retroactivo. People v. Campbell, 59 Cal. 243, 43 A. R. 257; Chandler v. McDonald, 29 L. R. A. 834, 8 Cyc. 1029, 12 C. J. 1103.
Esto es cierto a fortiori cuando Se amplían los derechos del acusado como bajo la Ley No. 58 supra, y éste insiste en el -beneficio que dicha ley le confiere.
La acusación formulada en este caso debe ser anulada..

Anulada la acusación y cancelada la fianza-prestada por el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.